DETAILED ACTION

The following is a non-final office action is response to communications received on 09/30/2019.  Claims 1-16 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0034] - [0062] of the printed publication:
Use the reference character “S” to designate both the molding chamber and the vent ducts.
Use the reference character “30” to designate both the fixing elements and the engaging elements.
Use the reference character “31” to designate both the stem and the rod.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “respective coupling portions having a shape coupling with a lateral surface (36) of each rod (31) in such a way as to rotationally constrain each rod (31) to the first and/or second half-mold (10, 20)” (of claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S” has been used to designate both the molding chamber and the vent ducts.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both the fixing elements and the engaging elements.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both the stem and the rod.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 13 & 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 6, lines 2-4 state “preferably has a non-circular shape in plan and configured to determine a shape12 coupling with the holes (12 and 22) which are also not circular”.  The limitation is indefinite as it is unclear what exactly is being claimed.
Claim 16 recites the limitation "the first tubular body" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wall" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 9,944,000). 

    PNG
    media_image1.png
    542
    721
    media_image1.png
    Greyscale

Regarding Claim 1, Smith teaches a mold for making a temporary prosthetic component for a knee in an operating room, comprising: 
a first half-mold (212);
5a second half-mold (24) which can be coupled to the first half-mold (212) to form a molding chamber (106) for a temporary prosthetic component made of medical cement (100); 
elements (269) for fixing the first half-mold (212) to the second half-mold (24);  
10characterized in that each fixing element (269) has a rod (shown) configured for connecting the first half-mold (212) to the second half-mold (24) and defining a weakness neck (268) configured to allow a facilitated breakage of the rod (Col 9: lines 31-36).  
Regarding Claim 2, Smith teaches wherein the first and/or second half-15mold have respective coupling portions having a shape coupling with a lateral surface of each rod (shown) in such a way as to rotationally constrain each rod to the first and/or second half-mold (Col 9: lines 4-36).  
Regarding Claim 3, Smith teaches wherein each fixing element (269) comprises a gripping portion (shown) connected to the rod (shown) and 20configured to allow a user to manually impart a torsion acting on the neck (Col 9: lines 31-36).  
Regarding Claim 4, Smith teaches wherein the rod (shown) is connected to the gripping portion (shown) at the neck (shown).
Regarding Claim 13, as best understood (see 112 rejection supra), Smith teaches a method for making a temporary prosthetic component (Figs 7-9) for a knee in an operating room, comprising the following steps: 
preparing a mold in accordance with claim 1, comprising a first half-mold (212) and a second half-mold (24); 
joining the first and the second half-mold by means of fixing 20elements (269) to define a molding chamber (106) for a temporary prosthetic component; 
introducing cement-based medical (100) material in the molding chamber; 
waiting for an at least partial solidification of the cement-based material; 
destroying the fixing elements (Col 9: lines 31-36); and25
mutually separating the first and the second half-molds (Col 9: lines 31-36).  
Regarding Claim 14, Smith teaches wherein the step of destroying the fixing elements (269) comprises twisting respective gripping portions (shown) of the fixing elements (Col 9: lines 28-36).
Regarding Claim 15, Smith teaches wherein the step of 30introducing cement-based material comprises connecting a tubular adapter (120) to a first tubular body (96) protruding from a wall of the14 first half-mold (Fig 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,944,000) in view of Ensign et al. (US 7,429,346).
Regarding Claim 10, as set forth supra, Smith discloses the invention substantially as claimed.  Smith further teaches wherein the spacer is a tibial mold which can be connected to a tibia for replacing the proximal epiphysis.  Further, Smith teaches wherein the methods/device can be used in other prosthetics such as femoral components.
However, Smith does not specifically disclose wherein the temporary prosthetic femoral and tibial components are connectable 13to each other to define a temporary articulated spacer.
Ensign teaches molded temporary femoral and tibial components in the same field of endeavor.  Said femoral and tibial components are made of bone cement (Col 2: lines 1-5) and are implanted together to eliminate infection while simultaneously replicating the kinematics and articulations of the native knee (Col 2: lines 23-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Smith in order to create a total knee system capable of replacing both the tibial and femoral components to eliminate infection while simultaneously replicating the kinematics and articulations of the native knee.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9,944,000) in view of Ensign et al. (US 7,429,346) and in further view of Smith et al. (US 6,155,812).
Regarding Claim 11, as set forth supra, the combination discloses the invention substantially as claimed.  However, the combination does not disclose wherein the kit comprises a plurality of first and/or second half-molds of variable size, which can be selected for 5dimensionally adjusting the molding chamber of the tibial and/or femoral mold.
Smith ‘812 teaches temporary cement molds to combat/reduce infection in the same field of endeavor.  Said cement molds are provide in a variety of sizes to accommodate the different shapes and needs of the patient (Col 8: lines 34-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the molds of the combination to include molds of various sizes, as taught by Smith ‘812, to accommodate the different shapes and needs of the patient.
Regarding Claim 12, the combination teaches wherein the second half-mold (24) of the tibial mold has a concave shape (PCL cavity) defining an inner space and an opening giving access to the inner space (Fig 7), the kit comprising 10a plurality of first half-molds having respective coupling portions configured to engage the opening and partly occupy the inner space to define the molding chamber during the coupling with the second half- mold, the first half-molds having respective coupling portions with different dimensions.




Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Specifically, the prior art fails to teach wherein the fixing elements are configured to engage with respective holes made in opposite flanges to join the first and second half-molds (Claim 5), and wherein the first half-mold has one or more second tubular bodies protruding from the wall each second tubular body having a connecting portion with a wall configured for a facilitated breakage designed to allow a manual detachment of the respective second tubular body from the wall (Claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774